Case 19-60706   Doc 6   Filed 03/28/19   Entered 03/28/19 15:16:26   Desc Main
                           Document      Page 1 of 7
Case 19-60706   Doc 6   Filed 03/28/19   Entered 03/28/19 15:16:26   Desc Main
                           Document      Page 2 of 7
Case 19-60706   Doc 6   Filed 03/28/19   Entered 03/28/19 15:16:26   Desc Main
                           Document      Page 3 of 7
Case 19-60706   Doc 6   Filed 03/28/19   Entered 03/28/19 15:16:26   Desc Main
                           Document      Page 4 of 7
Case 19-60706   Doc 6   Filed 03/28/19   Entered 03/28/19 15:16:26   Desc Main
                           Document      Page 5 of 7
Case 19-60706   Doc 6   Filed 03/28/19   Entered 03/28/19 15:16:26   Desc Main
                           Document      Page 6 of 7
Case 19-60706   Doc 6   Filed 03/28/19   Entered 03/28/19 15:16:26   Desc Main
                           Document      Page 7 of 7
